DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 04/21/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 2, 5, 8-13, 15-21 are currently under examination. Claims 3-4, 6-7 remains withdrawn and claims 17-21 are new claims.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN JP2017-154671, filed 08/09/2017 is acknowledged. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Withdrawn Objections/Rejections
The claim rejection of claims 1, 2, 5, 8, 11-13, 15 under 35 U.S.C. 112(b)  is withdrawn in view of the amendments replacing the “surrounding organs” by a more specific “at least one of a lung field region and a region of trachea” supported by the specification and/or in view of the Applicant’s arguments (on page 9).
Response to Arguments
Applicant’s responses and arguments filed 04/21/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the rejection(s) of claims 1, 9, 10, and 16 (and dependent claims thereof) under 35 U.S.C. 103, Applicant argues  that neither the primary reference (Madabushi) nor any of the secondary references (namely, Wang and Shigeharu), either alone or combined, teaches the amended limitation of "wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary" (claims 1 and 16)/ “setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary” (claims 9 and 10). 
In response, the examiner acknowledges that Madabhushi, Wang and Shigeru do not specifically teach the amended limitation. Therefore the examiner is presenting new grounds of rejection which relies on an additional reference: Masumoto (USPN 20150187118 A1; Pub.Date 2015-07-02; Fil.Date 2015-03-11) to address the argued amended limitation. The amended limitation is interpreted under the broadest and reasonable interpretation  as “setting” a range or distance between the surface of the nodule and a surface, as “circumference” of a region of the lung as “figure”, being at least in contact with the bronchial tree via one bronchial tube. Under this interpretation, any lung segment/lobe within which the nodule is located will define such “figure” with its own “circumference” and being characterized with the entry bronchi from the trachea entering the segment or lobe wherein the figure boundary or surface is defining the decision boundary. Since Masumoto is teaching the determination of segment/lobe of the lung with the determination of the corresponding bronchi tree and the determination of the location of the nodule ([0041]) and since Matsumoto teaches setting a range or distance between the surface of the nodule and the surface of a decision boundary, one of ordinary skill in the art would have recognized as obvious to set the distance surrounding the surface of the nodule to the distance between the surface of the lobe/segment of the lung where the module was located to initially locate the maximum structure corresponding to the bronchi relative to the nodule. Therefore, the Applicant’s argument is considered as moot since it is directed to references not relied upon to teach the amended limitation.       
 
Applicant argues (remarks on pages 10-11) that combined Madabhushi and Wang does not teach the determination of "a desired structure based on whether to contact with "both the region related to the pulmonary nodule region and the decision boundary", which is a feature of the decision unit, in image processing" (remarks page 11 1st ¶). 
In response, the examiner previously relied upon Madabhushi for teaching the determination of a perinodular zone surrounding the nodule region for analyzing and classifying the nodule. However, in view of the amendment, as discussed above, the examiner has considered new grounds of rejection with the additional reference Masumoto as discussed above to address the amendment. Furthermore, the examiner has additionally relied upon Wang (abstract and Fig.1 for illustration) for teaching the classification of the nodule based on the contacts between the nodule and the type of contact with the surrounding structures such as bronchus, pulmonary artery or vein. Since with the new interpretation, any bronchial tube within the region of interest being in the lung region is considered in contact within the decision boundary since any bronchus tube within the lung would be considered as a part of the main bronchus tube entering one of the main side of the lung, and therefore with the desired structure based on whether the bronchial-tube is in contact with both the nodule structure and the decision boundary structure. Within this consideration, it would have been obvious to combine Madabhushi teaching the region of the nodule and the region of the lung where the nodule is located as decision region with Wang teaching the contact with the bronchial tree defining the malignant nature of the nodule. 
Applicant argues (remarks on page 11) that Madabhushi does not teach the amended limitation. 
In response, similarly to the first argument, the examiner acknowledges that Madabhushi does not teach the amended limitation “at least one of a lung field region and a region of trachea, wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary“ when considering the perinodular region setting consideration. However, the Applicant is directed to the response to the initial argument above presenting the new broad interpretation of the decision region as the lung region describing the possible setting taught by Madabhushi.
Applicant argues (remarks on page 11) that the dependent claims are allowable due to their dependency from the independent claims. In response, absent to the contrary, the examiner has found the arguments directed to the independent claims as not persuasive and therefore the Applicant' argument is not persuasive and the examiner maintains the rejection of the dependent claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8-13, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from independent claims 1, 9, 10 and 16 are rejected dues to their dependency from claims 1, 9, 10 and 16.
Claims 1 and 16 recite “wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary”. Similarly, claims 9 and 10 recite “setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary”. This limitation is unclear because of the following reason(s). As written, the sentence recites that the “setting unit” sets “a range” which can be attributed to a distance where “a bronchial-tube” runs “in a whole circumference of a figure” (along a whole circumference of a figure) as the “decision boundary” or where “a bronchial-tube” runs in “a whole circumference of a figure” (crossing a whole circumference of a figure) as the “decision boundary”. The sentence leads to more than one interpretation that renders the sentence indefinite.. Clarification is requested via amendments.
The examiner recommends to delete the sentence and define more clearly how the distance is set between the nodule surface and the decision boundary according to the specification.
For the purpose of the examination, the examiner is considering to have the decision boundary as intersecting the bronchial tree without further constraint.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites “the setting unit does not set the decision boundary in an opposite direction of a direction from the pulmonary nodule region toward the region of the trachea”,  wherein the decision boundary set by the “setting unit” is limited to not be set in “an opposite direction of a direction from the pulmonary nodule region toward the region of the trachea”. However, independent parent claim 1 is already defining the decision boundary with the recitation “wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary” with the decision boundary “surrounding the pulmonary nodule” which is interpreted as being all around the nodule without any limitation on the direction where it is located. Therefore the limitation of new claim 18 appears to contradict the limitation of the parent claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

Claims 1, 2, 8-10, 15 and 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi et al. (USPN 20170035381 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) in view of Masumoto (USPN 20150187118 A1; Pub.Date 2015-07-02; Fil.Date 2015-03-11),  Wang et al. (2011 Clinical Imaging 35 184-192; Pub.Date 2011) and Shigeharu et al. (JP 2009-273771 A; Pub.Date 11/26/2009; Fil.Date 05/16/2008).
Regarding claim 1, Madabhushi teaches an image processing apparatus (Title and abstract apparatus for classifying region of tissue from image, and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) comprising: at least one memory ([0027] “algorithms and symbolic representations of operations on data bits within a memory”); and at least one processor functioning by executing instructions stored in the at least one memory as the following units (([0027] “algorithms and symbolic representations of operations on data bits within a memory” and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]): a first extraction unit that extracts a region of a pulmonary nodule drawn in an image (Fig.1 and [0032] step 130 performed by the computer 900 for extracting the nodule and boundary from the lung region “The nodule boundary may be extracted from the image. The nodule may be automatically segmented by distinguishing nodule tissue within the image from the background of the image. In one embodiment, the nodule tissue may be automatically distinguished”, and Fig.3 nodule identified as 310 with boundary 320); a second extraction unit that extracts a region of a structure drawn in the image (Fig.1 [0046] step 150 performed by the computer 900 for “generating segmented vasculature”).
Madabhushi does not specifically teach a setting unit that sets a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and at least one of a lung field region and a region of trachea and wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary and a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary and an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the region related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit as in claim 1.
However, Masumoto teaches within the same field of endeavor of locating lung nodule within regions of the lung (Title and abstract) a setting unit that sets a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and at least one of a lung field region and a region of trachea (in abstract acquiring 3D images wherein [0041] “The structure extraction unit 14 extracts a body surface region, a lung region, a bronchus, and a pulmonary nodule from a three-dimensional image V0 of a chest, as structures... The extracted lung region is then separated into five lobes: a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe and a left lower lobe” teaching the setting of lung field region surface “body surface region” such as any lung lobe with a nodule being extracted, [0044] “Methods for extracting pulmonary nodules as described in Y. Li et al., ..., C. Schneider et al., and the like may be applied” and the corresponding bronchus structure [0042] “A method for extracting the bronchus may be a method in which an assembly of pixels within the bronchus region is extracted by the region expanding method, and thinning processing is conducted on the extracted bronchus region” with the determination of the position of the lung nodule within one lobe as in Fig. 6 and [0059] “displays the labels of the anatomical nomenclature B1 through B3 added to the bronchus and the label of the observation added to a pulmonary nodule which has been found in the bronchus” therefore setting a decision boundary defined by the surface of the lung lobe including the nodule as being at a position away from the nodule region by a distance determined on the size of the nodule as being within the nodule (the distance nodule surface and lobe surface depends on the size of the nodule) and since the lung nodule is within the corresponding lobe, the distance is based on the position of the nodule relative to the surface of the corresponding lobe therefore based on at least one of a lung field region (corresponding lung lobe) and a region of trachea (due to the relative position of the lobe relative to the trachea)). 
Masumoto further teaches implicitly wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary since the nature of the lung presents at least the bronchi/bronchial tube from the trachea crossing the surface of the corresponding lung lobe to expand within the lobe as part of the bronchus tree.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi with such that the apparatus further comprises: a setting unit that sets a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and at least one of a lung field region and a region of trachea and wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary, since one of ordinary skill in the art would recognize that extracting a lung lobe from the whole lung for positioning a pulmonary nodule within that lung lobe defined as a decision region for further analysis was known in the art as taught by Masumoto and since the boundary of that lung lobe would implicitly define a range of distance between the surfaces of the lung lobe and of the lung module, which would also depend on the relative position of the nodule within the lung lobe and since by nature of the lobe implicitly define the bronchi exiting the trachea and entering the lobe through the lobe surface.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Masumoto teach the use of imaging for localizing the lung nodules for potential diagnosis of lung tumors. The motivation would have been to provide rendering images of the lung nodule within its corresponding lung lobe and bronchus tree position as being labelled within the lobe for visualization and diagnosis, as suggested by Masumoto (Fig. 6).
Madabhushi and Masumoto do not specifically teach a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary and an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the region related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit as in claim 1.
However, Wang teaches within the same field of endeavor of lung imaging with CT (Title and abstract) the characterization of pulmonary nodules as lung tumors with patterns observed with contacts as nodule-bronchi, nodule-pulmonary artery and nodule-pulmonary vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”) with the imaging technique multidetector CT (abstract “MDCT can demonstrate and subtype relationships among peripheral lung cancer and the bronchi, pulmonary arteries and pulmonary veins”) configured to characterize the tumors as imaged with the surrounding bronchi, arteries and veins; therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchus tree including the pulmonary vein and pulmonary artery as structure region in contact with the nodule as taught by Wang and acquire only the region being within the corresponding lung lobe as taught by Masumoto. The examiner notes that Madabhushi teaches also a logic to define and extract blood vessels having imaging characteristics such as tortuosity to allow for the diagnosis of the nodule (Fig. 5 and Fig.6 and for clarification [0049] “The tortuosity features describe vessels associated with the nodule” and [0051] “The classification may be based, at least in part, on the set of perinodular texture features or the probability” with [0019] “The tortuosity features may be associated with the vasculature detected in the perinodular region or zone.”) therefore with the necessity to analyze the local vascularity surrounding the nodule to perform a more complete diagnosis according to Wang therefore teaching the local vascular system as part of the structure region. Therefore, Wang teaches using an implicit processor from CT imaging apparatus defining the region structure combining the bronchus tree and the vascular system (pulmonary vein and pulmonary artery) within at least the corresponding lung lobe as including the lung nodule to analyze the region structure contacting or not to classify the nature of the lung nodule therefore teaching a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi and Masumoto such that the apparatus further comprises: a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary, since one of ordinary skill in the art would recognize that imaging and characterizing the pulmonary nodules in contact with the surrounding bronchi, arteries and veins as lung tumors was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).
Additionally, as discussed above Madabhushi teaches the imaging of the vascular environment of the pulmonary nodule as a step for segmenting the vascular environment in contact with the nodule within the perinodular boundary (Figs. 5-6 and [0046] “The segmented vasculature may be a three-dimensional (3D) segmented vasculature segmented from the perinodular zone” as an option and [0041] “a set of morphological operations, including erosion and closing operations, may be employed to filter objects associated with vessel-connected nodules”, [0056] “to isolate vessel-connected nodules”), with additionally, Shigeharu teaching within the same field of endeavor of image processor for processing image (Title and abstract and p.4 4th ¶ “The image generator 26 generates CT image data based on the volume data.”) the identification of blood vessels or bronchi (Fig.11 HR  as bronchi or blood vessel (p.13 6th ¶ “non-nodule region HR ′ derived from a long and long blood vessel or bronchus is connected. As shown in FIG. 19, when a blood vessel or bronchus is long and long, the shape of the blood vessel or bronchi remains even by erosion processing” in contact and being selected as in Fig. 10) therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in contact with the nodule and acquire only the region being within the perinodular boundary as taught by Madabhushi for diagnosis (abstract and [0022] for classification of the nodules in view of the structures within the perinodular zone and Figs. 5-6), since any blood vessel in contact/connected with the nodule would be connected to the pulmonary artery or the pulmonary vein and any bronchus in contact/connected with the nodule would be connected to a main airway directed to the trachea therefore any blood vessel or bronchus in contact with the nodule would being in contact with that perinodular boundary surrounding the nodule in 3D, therefore acquiring the perinodular zone with the bronchus, arteries and veins in contact with the nodule and the pulmonary nodule itself for characterizing the subtype of lung tumors associated with the bronchi, arteries and veins as taught by Madabhushi, therefore reading on an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the reqion related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi, Masumoto and Wang such that the apparatus further comprises:  an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the reqion related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit, since one of ordinary skill in the art would recognize that acquiring and segmenting the surrounding bronchi, arteries and veins of pulmonary nodules as a structure region within the considered lung lobe being in contact with the nodule and in contact with the boundary of the lung lobe to characterize these nodules as different subtypes of lung tumors was known in the art as taught respectively by Masumoto,  Madabhushi and Wang, and Shigeharu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the diagnostic evaluation of the nature of peripheral lung cancer when using multidetector CT imaging, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included should be included besides its morphology, enhancement pattern, and cancer–bronchi correlation. To the best of our knowledge, few studies investigated the relationship among peripheral lung cancer, the pulmonary vessels, and the bronchi using MDCT”).

Regarding independent claim 9, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 9. 
Madabhushi teaches an image processing apparatus (Title and abstract apparatus for classifying region of tissue from image, and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) comprising: at least one memory ([0027] “algorithms and symbolic representations of operations on data bits within a memory”) to perform an imaging method steps comprising: 
extracting a region of a pulmonary nodule drawn in an image (Fig.1 and [0032] step 130 performed by the computer 900 for extracting the nodule and boundary from the lung region “The nodule boundary may be extracted from the image. The nodule may be automatically segmented by distinguishing nodule tissue within the image from the background of the image. In one embodiment, the nodule tissue may be automatically distinguished”, and Fig.3 nodule identified as 310 with boundary 320); 
extracting a region of a structure drawn in the image (Fig.1 [0046] step 150 performed by the computer 900 for “generating segmented vasculature”).
Madabhushi does not teach specifically the method comprising the steps of deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary that is set to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region; and setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary; and acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the pulmonary nodule region and the decision boundary in the structure region as in claim 9.
However, Masumoto teaches within the same field of endeavor of locating lung nodule within regions of the lung (Title and abstract) a method with the step of setting a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and at least one of a lung field region and a region of trachea (in abstract acquiring 3D images wherein [0041] “The structure extraction unit 14 extracts a body surface region, a lung region, a bronchus, and a pulmonary nodule from a three-dimensional image V0 of a chest, as structures... The extracted lung region is then separated into five lobes: a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe and a left lower lobe” teaching the setting of lung field region surface “body surface region” such as any lung lobe with a nodule being extracted, [0044] “Methods for extracting pulmonary nodules as described in Y. Li et al., ..., C. Schneider et al., and the like may be applied” and the corresponding bronchus structure [0042] “A method for extracting the bronchus may be a method in which an assembly of pixels within the bronchus region is extracted by the region expanding method, and thinning processing is conducted on the extracted bronchus region” with the determination of the position of the lung nodule within one lobe as in Fig. 6 and [0059] “displays the labels of the anatomical nomenclature B1 through B3 added to the bronchus and the label of the observation added to a pulmonary nodule which has been found in the bronchus” therefore setting a decision boundary defined by the surface of the lung lobe including the nodule as being at a position away from the nodule region by a distance determined on the size of the nodule as being within the nodule (the distance nodule surface and lobe surface depends on the size of the nodule) and since the lung nodule is within the corresponding lobe, the distance is based on the position of the nodule relative to the surface of the corresponding lobe therefore based on at least one of a lung field region (corresponding lung lobe) and a region of trachea (due to the relative position of the lobe relative to the trachea)). 
Masumoto further teaches implicitly setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary since the nature of the lung presents at least the bronchi/bronchial tube from the trachea crossing the surface of the corresponding lung lobe to expand within the lobe as part of the bronchus tree.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Madabhushi such that the method further comprises the steps: setting a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region,  setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary, since one of ordinary skill in the art would recognize that extracting a lung lobe from the whole lung for positioning a pulmonary nodule within that lung lobe defined as a decision region for further analysis was known in the art as taught by Masumoto and since the boundary of that lung lobe would implicitly define a range of distance between the surfaces of the lung lobe and of the lung module, which would also depend on the relative position of the nodule within the lung lobe and since by nature of the lobe implicitly define the bronchi exiting the trachea and entering the lobe through the lobe surface.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Masumoto teach the use of imaging for localizing the lung nodules for potential diagnosis of lung tumors. The motivation would have been to provide rendering images of the lung nodule within its corresponding lung lobe and bronchus tree position as being labelled within the lobe for visualization and diagnosis, as suggested by Masumoto (Fig. 6).
Madabhushi and Masumoto do not specifically the method steps comprising deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary and acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the pulmonary nodule region and the decision boundary in the structure region as in claim 9.
However, Wang teaches within the same field of endeavor of lung imaging with CT (Title and abstract) the characterization of pulmonary nodules as lung tumors with patterns observed with contacts as nodule-bronchi, nodule-pulmonary artery and nodule-pulmonary vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”) with the imaging technique multidetector CT (abstract “MDCT can demonstrate and subtype relationships among peripheral lung cancer and the bronchi, pulmonary arteries and pulmonary veins”) configured to characterize the tumors as imaged with the surrounding bronchi, arteries and veins; therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchus tree including the pulmonary vein and pulmonary artery as structure region in contact with the nodule as taught by Wang and acquire only the region being within the corresponding lung lobe as taught by Masumoto. The examiner notes that Madabhushi teaches also a logic to define and extract blood vessels having imaging characteristics such as tortuosity to allow for the diagnosis of the nodule (Fig. 5 and Fig.6 and for clarification [0049] “The tortuosity features describe vessels associated with the nodule” and [0051] “The classification may be based, at least in part, on the set of perinodular texture features or the probability” with [0019] “The tortuosity features may be associated with the vasculature detected in the perinodular region or zone.”) therefore with the necessity to analyze the local vascularity surrounding the nodule to perform a more complete diagnosis according to Wang therefore teaching the local vascular system as part of the structure region. Therefore, Wang teaches using an implicit processor from CT imaging apparatus defining the region structure combining the bronchus tree and the vascular system (pulmonary vein and pulmonary artery) within at least the corresponding lung lobe as including the lung nodule to analyze the region structure contacting or not to classify the nature of the lung nodule therefore teaching deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have method of Madabhushi and Masumoto such that the method further comprises the following steps: deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary, since one of ordinary skill in the art would recognize that imaging and characterizing the pulmonary nodules in contact with the surrounding bronchi, arteries and veins as lung tumors was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).
Additionally, as discussed above Madabhushi teaches the imaging of the vascular environment of the pulmonary nodule as a step for segmenting the vascular environment in contact with the nodule within the perinodular boundary (Figs. 5-6 and [0046] “The segmented vasculature may be a three-dimensional (3D) segmented vasculature segmented from the perinodular zone” as an option and [0041] “a set of morphological operations, including erosion and closing operations, may be employed to filter objects associated with vessel-connected nodules”, [0056] “to isolate vessel-connected nodules”), with additionally, Shigeharu teaching within the same field of endeavor of image processor for processing image (Title and abstract and p.4 4th ¶ “The image generator 26 generates CT image data based on the volume data.”) the identification of blood vessels or bronchi (Fig.11 HR  as bronchi or blood vessel (p.13 6th ¶ “non-nodule region HR ′ derived from a long and long blood vessel or bronchus is connected. As shown in FIG. 19, when a blood vessel or bronchus is long and long, the shape of the blood vessel or bronchi remains even by erosion processing” in contact and being selected as in Fig. 10) therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in contact with the nodule and acquire only the region being within the perinodular boundary as taught by Madabhushi for diagnosis (abstract and [0022] for classification of the nodules in view of the structures within the perinodular zone and Figs. 5-6), since any blood vessel in contact/connected with the nodule would be connected to the pulmonary artery or the pulmonary vein and any bronchus in contact/connected with the nodule would be connected to a main airway directed to the trachea therefore any blood vessel or bronchus in contact with the nodule would being in contact with that perinodular boundary surrounding the nodule in 3D, therefore acquiring the perinodular zone with the bronchus, arteries and veins in contact with the nodule and the pulmonary nodule itself for characterizing the subtype of lung tumors associated with the bronchi, arteries and veins as taught by Madabhushi, therefore reading on acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the pulmonary nodule region and the decision boundary in the structure region.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Madabhushi, Masumoto and Wang such that the method further comprises the steps:  acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the pulmonary nodule region and the decision boundary in the structure region, since one of ordinary skill in the art would recognize that acquiring and segmenting the surrounding bronchi, arteries and veins of pulmonary nodules as a structure region within the considered lung lobe being in contact with the nodule and in contact with the boundary of the lung lobe to characterize these nodules as different subtypes of lung tumors was known in the art as taught respectively by Masumoto,  Madabhushi and Wang, and Shigeharu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the diagnostic evaluation of the nature of peripheral lung cancer when using multidetector CT imaging, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included should be included besides its morphology, enhancement pattern, and cancer–bronchi correlation. To the best of our knowledge, few studies investigated the relationship among peripheral lung cancer, the pulmonary vessels, and the bronchi using MDCT”).
The claim 9 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding independent claim 10, the Examiner notes that the claimed non-transitory computer-readable storage medium to execute the method in claim method is directed to a method for the apparatus with a non-transitory computer-readable storage medium of claim 1 with the structures and functional limitations corresponding to the method steps of claim 10.
Madabhushi teaches an image processing apparatus (Title and abstract apparatus for classifying region of tissue from image, and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) comprising: at least one memory ([0027] “algorithms and symbolic representations of operations on data bits within a memory”) with a non-transitory computer-readable storage medium storing a program causing a computer to execute an image processing method comprising the steps: 
extracting a region of a pulmonary nodule drawn in an image (Fig.1 and [0032] step 130 performed by the computer 900 for extracting the nodule and boundary from the lung region “The nodule boundary may be extracted from the image. The nodule may be automatically segmented by distinguishing nodule tissue within the image from the background of the image. In one embodiment, the nodule tissue may be automatically distinguished”, and Fig.3 nodule identified as 310 with boundary 320); 
extracting a region of a structure drawn in the image (Fig.1 [0046] step 150 performed by the computer 900 for “generating segmented vasculature”).
Madabhushi does not teach specifically the method comprising the steps of  deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary that is set to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region; setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary; and acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the region related to the pulmonary nodule region and the decision boundary in the structure region.as in claim 9.
However, Masumoto teaches within the same field of endeavor of locating lung nodule within regions of the lung (Title and abstract) a method with the step of setting a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region and a positional relationship between the pulmonary nodule and at least one of a lung field region and a region of trachea (in abstract acquiring 3D images wherein [0041] “The structure extraction unit 14 extracts a body surface region, a lung region, a bronchus, and a pulmonary nodule from a three-dimensional image V0 of a chest, as structures... The extracted lung region is then separated into five lobes: a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe and a left lower lobe” teaching the setting of lung field region surface “body surface region” such as any lung lobe with a nodule being extracted, [0044] “Methods for extracting pulmonary nodules as described in Y. Li et al., ..., C. Schneider et al., and the like may be applied” and the corresponding bronchus structure [0042] “A method for extracting the bronchus may be a method in which an assembly of pixels within the bronchus region is extracted by the region expanding method, and thinning processing is conducted on the extracted bronchus region” with the determination of the position of the lung nodule within one lobe as in Fig. 6 and [0059] “displays the labels of the anatomical nomenclature B1 through B3 added to the bronchus and the label of the observation added to a pulmonary nodule which has been found in the bronchus” therefore setting a decision boundary defined by the surface of the lung lobe including the nodule as being at a position away from the nodule region by a distance determined on the size of the nodule as being within the nodule (the distance nodule surface and lobe surface depends on the size of the nodule) and since the lung nodule is within the corresponding lobe, the distance is based on the position of the nodule relative to the surface of the corresponding lobe therefore based on at least one of a lung field region (corresponding lung lobe) and a region of trachea (due to the relative position of the lobe relative to the trachea)). 
Masumoto further teaches implicitly setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary since the nature of the lung presents at least the bronchi/bronchial tube from the trachea crossing the surface of the corresponding lung lobe to expand within the lobe as part of the bronchus tree.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Madabhushi such that the method further comprises the steps: setting a decision boundary to be at a position away from the pulmonary nodule region by a distance determined on a basis of a size of the pulmonary nodule region,  setting a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary, since one of ordinary skill in the art would recognize that extracting a lung lobe from the whole lung for positioning a pulmonary nodule within that lung lobe defined as a decision region for further analysis was known in the art as taught by Masumoto and since the boundary of that lung lobe would implicitly define a range of distance between the surfaces of the lung lobe and of the lung module, which would also depend on the relative position of the nodule within the lung lobe and since by nature of the lobe implicitly define the bronchi exiting the trachea and entering the lobe through the lobe surface.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Masumoto teach the use of imaging for localizing the lung nodules for potential diagnosis of lung tumors. The motivation would have been to provide rendering images of the lung nodule within its corresponding lung lobe and bronchus tree position as being labelled within the lobe for visualization and diagnosis, as suggested by Masumoto (Fig. 6).
Madabhushi and Masumoto do not specifically the method steps comprising  deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary and acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the region related to the pulmonary nodule region and the decision boundary in the structure region as in claim 9.
However, Wang teaches within the same field of endeavor of lung imaging with CT (Title and abstract) the characterization of pulmonary nodules as lung tumors with patterns observed with contacts as nodule-bronchi, nodule-pulmonary artery and nodule-pulmonary vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”) with the imaging technique multidetector CT (abstract “MDCT can demonstrate and subtype relationships among peripheral lung cancer and the bronchi, pulmonary arteries and pulmonary veins”) configured to characterize the tumors as imaged with the surrounding bronchi, arteries and veins; therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchus tree including the pulmonary vein and pulmonary artery as structure region in contact with the nodule as taught by Wang and acquire only the region being within the corresponding lung lobe as taught by Masumoto. The examiner notes that Madabhushi teaches also a logic to define and extract blood vessels having imaging characteristics such as tortuosity to allow for the diagnosis of the nodule (Fig. 5 and Fig.6 and for clarification [0049] “The tortuosity features describe vessels associated with the nodule” and [0051] “The classification may be based, at least in part, on the set of perinodular texture features or the probability” with [0019] “The tortuosity features may be associated with the vasculature detected in the perinodular region or zone.”) therefore with the necessity to analyze the local vascularity surrounding the nodule to perform a more complete diagnosis according to Wang therefore teaching the local vascular system as part of the structure region. Therefore, Wang teaches using an implicit processor from CT imaging apparatus defining the region structure combining the bronchus tree and the vascular system (pulmonary vein and pulmonary artery) within at least the corresponding lung lobe as including the lung nodule to analyze the region structure contacting or not to classify the nature of the lung nodule therefore teaching deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have method of Madabhushi and Masumoto such that the method further comprises the following steps: deciding whether or not a region of a structure drawn in an image contacts with both a region related to a region of a pulmonary nodule drawn in the image and a decision boundary, since one of ordinary skill in the art would recognize that imaging and characterizing the pulmonary nodules in contact with the surrounding bronchi, arteries and veins as lung tumors was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).
Additionally, as discussed above Madabhushi teaches the imaging of the vascular environment of the pulmonary nodule as a step for segmenting the vascular environment in contact with the nodule within the perinodular boundary (Figs. 5-6 and [0046] “The segmented vasculature may be a three-dimensional (3D) segmented vasculature segmented from the perinodular zone” as an option and [0041] “a set of morphological operations, including erosion and closing operations, may be employed to filter objects associated with vessel-connected nodules”, [0056] “to isolate vessel-connected nodules”), with additionally, Shigeharu teaching within the same field of endeavor of image processor for processing image (Title and abstract and p.4 4th ¶ “The image generator 26 generates CT image data based on the volume data.”) the identification of blood vessels or bronchi (Fig.11 HR  as bronchi or blood vessel (p.13 6th ¶ “non-nodule region HR ′ derived from a long and long blood vessel or bronchus is connected. As shown in FIG. 19, when a blood vessel or bronchus is long and long, the shape of the blood vessel or bronchi remains even by erosion processing” in contact and being selected as in Fig. 10) therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in contact with the nodule and acquire only the region being within the perinodular boundary as taught by Madabhushi for diagnosis (abstract and [0022] for classification of the nodules in view of the structures within the perinodular zone and Figs. 5-6), since any blood vessel in contact/connected with the nodule would be connected to the pulmonary artery or the pulmonary vein and any bronchus in contact/connected with the nodule would be connected to a main airway directed to the trachea therefore any blood vessel or bronchus in contact with the nodule would being in contact with that perinodular boundary surrounding the nodule in 3D, therefore acquiring the perinodular zone with the bronchus, arteries and veins in contact with the nodule and the pulmonary nodule itself for characterizing the subtype of lung tumors associated with the bronchi, arteries and veins as taught by Madabhushi, therefore reading on acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the pulmonary nodule region and the decision boundary in the structure region.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Madabhushi, Masumoto and Wang such that the method further comprises the steps:  acquiring, as a region of a desired structure, the structure region that is decided at the decision step to contact with both the pulmonary nodule region and the decision boundary in the structure region, since one of ordinary skill in the art would recognize that acquiring and segmenting the surrounding bronchi, arteries and veins of pulmonary nodules as a structure region within the considered lung lobe being in contact with the nodule and in contact with the boundary of the lung lobe to characterize these nodules as different subtypes of lung tumors was known in the art as taught by Masumoto,  Madabhushi and Wang, and Shigeharu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the diagnostic evaluation of the nature of peripheral lung cancer when using multidetector CT imaging, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included should be included besides its morphology, enhancement pattern, and cancer–bronchi correlation. To the best of our knowledge, few studies investigated the relationship among peripheral lung cancer, the pulmonary vessels, and the bronchi using MDCT”).
 The claim 10 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding the dependent claims 2, 8, 15 and 17, 19-21, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Madabhushi, Masumoto, Wang and Shigeharu.
Regarding claim 2, as discussed above for claim 1, Masumoto teaches the lung lobes as decision region for locating the lung nodule and Wang teaches without restriction in size for the decision region the characterization of the lung nodule by considering only the contact of the nodule with the bronchi or the pulmonary vein or artery which are running parallel to the bronchi. Therefore since the lung lobes are known in the art of medical sciences to be attached to the trachea via the bronchi (see attached in from WebMD in Hoffman https://www.webmd.com/lung/picture-of-the-trachea ) , the decision region boundary as defined by the lung lobes is located between the pulmonary nodule region and a trachea region as claimed. 

    PNG
    media_image1.png
    439
    646
    media_image1.png
    Greyscale

Figure 1 © 2014 WebMD, LLC. All rights reserved
Regarding claim 8, as discussed above regarding claim 1, Wang teaches the structure is a bronchus or an artery and vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”).
Regarding claim 15 as dependent from claim 2, Masumoto as teaching the decision region as being one of the lung lobe teaches therefore a generation unit that generates, as a second image, a range that includes the pulmonary nodule region in the image and is determined on a basis of a size of the pulmonary nodule region, wherein the setting unit sets the decision boundary to only an edge of a region located between the pulmonary nodule region and the trachea region in the second image as claimed.
Regarding claim 17, as discuss for claim 1, Masumoto by defining the decision region as the lung lobe including the lung nodule region teaches the setting unit sets the decision boundary as a position, a direction and a range based on the positional relationship between the pulmonary nodule and at least one of the lung field region and the region of the trachea as claimed.
Regarding claim 19, Masumoto teaches, as discussed above for claim 1, the decision boundary as defined by the boundary of the lung lobe which is a part of the total surface of the whole lung which is considered as an initial surface as divided in the different lobes (Fig.5), therefore teaching the setting unit sets a part of a surface of the figure as the decision boundary as claimed.
Regarding claim 20, Masumoto teaches, as discussed above for claim 1, the decision boundary as defined by the boundary of the lung lobe with therefore a solid angle around the nodule of 4π, therefore teaches also sets the decision boundary on a straight line connecting the pulmonary nodule region and the region of the trachea.
Regarding claim 21, Masumoto teaches, as discussed above for claim 1, the decision boundary as defined by the boundary of the lung lobe. Therefore the direction from the nodule to the surface of the corresponding lung lob is predetermined from the relative position of the lung nodule within the corresponding lung lobe therefore is also predetermined for directions between the nodule and the trachea being predetermined by the known relative position of the nodule relative to the lung lobe boundary and the trachea, therefore reading on the setting unit sets the decision boundary in a predetermined direction based on information that defines a relative position of the pulmonary nodule in the lung field region and the region of the trachea

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi et al. (USPN 20170035381 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) in view of Masumoto (USPN 20150187118 A1; Pub.Date 2015-07-02; Fil.Date 2015-03-11),  Wang et al. (2011 Clinical Imaging 35 184-192; Pub.Date 2011) and Shigeharu et al. (JP 2009-273771 A; Pub.Date 11/26/2009; Fil.Date 05/16/2008) as applied to claim 1 and further in view of Madabhushi et al. (USPN 20170039737 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) hereafter Madhabhushi’2017b.
Madabhushi, Masumoto, Wang and Shigeharu teach an apparatus as set forth above.
Madabhushi, Masumoto, Wang and Shigeharu do not specifically teach the setting unit sets the decision boundary on a basis of (i) a value determined based on a plurality of images collected in advance and (ii) the size of the pulmonary nodule region as in claim 11.
However, Madabhushi’2017b teaches the generalized setting of a perinodular boundary from CT imaging (Title and abstract) as based on the dimension/size of the nodule ([0044] “the perinodular boundary may be defined as a function of a property of the nodule. The property of the nodule may include, for example, a diameter, a radius, a perimeter, an area, a volume, or other property of the nodule” and based on the nodule features considered with statistical analysis as in [0046]-[0048] including performing PCA analysis for already selected features for the such texture of surrounding structure as in [0046] “In one embodiment, the set of texture features includes at least twenty four texture features”) reading on a set of predetermined features/texture types associated with the type of nodule, therefore a value for a particular feature of the surrounding tissue therefore according to a plurality of images previously collected). Additionally, since the criteria for characterizing the nodules according to Wang is the contact of the regional structures as bronchial structure and pulmonary vein and artery structure via a bronchial tube or artery or vein, one of ordinary skill in the art would know from basic anatomical knowledge that if one bronchial tube or pulmonary artery or vein is in contact with the nodule then the associated regional structure will be in contact with any surface surrounding the nodule since first the bronchi and artery/vein travel in parallel and they travel from the trachea to the peripheral side of the lung. Therefore, considering the lung lobe boundary or any surface surrounding the nodule to assess the contact of the nodule with a bronchial tube, pulmonary artery or vein would lead to the same result for the characterization of the nodule by Wang. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi, Masumoto, Wang and Shigeharu such that the apparatus further comprises:  the setting unit sets the decision boundary on a basis of (i) a value determined based on a plurality of images collected in advance and (ii) the size of the pulmonary nodule region, since one of ordinary skill in the art would recognize that defining a perinodular boundary surrounding the nodule based on the size of the nodule and based on features of the nodule and of the surrounding tissue was known in the art as taught by Madabhushi’2017b and since using the perinodular boundary instead of the boundary of the lung lobe enclosing the nodule would have led to the same result for the classification/characterization of the nodule type as taught by Wang and by common anatomical knowledge with the Applicant no providing a criticality for the choice or determination of the decision boundary towards the characterization of the nodule type. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi’2017b and Wang teach the use of CT imaging for the diagnosis of lung nodules. The motivation would have been to simplify the diagnostic evaluation of the nature of peripheral lung cancer when using multidetector CT imaging, as suggested by Wang.
 Regarding the dependent claims 12-13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Madabhushi, Masumoto, Wang, Shigeharu and Madabhushi’2017b.
Regarding claim 12 as dependent of claim 11, Madabhushi teaches the analysis of the texture of the perinodular zone and classification for the perinodular zone based on set of images of pre-classified nodules with therefore a definition/classification of the perinodular zone based on a plurality of images collected in advance ([0051]) and similarly the pre-classified nodules are used for training the method for the perinodular zone to be analyzed for its texture therefore defining the perinodular zone for its texture ([0051]) therefore its resolution/accuracy for its texture, therefore in view of the claim 11 reading on the setting unit sets the decision boundary on a basis of (i) the size of the pulmonary nodule region in the plurality of images collected in advance and (ii) a value determined based on extraction accuracy of the region of the desired structure in the plurality of images collected in advance as claimed.
Regarding claim 13 as dependent of claim 12, Madabhushi teaches the use of the perinodular zone having the characteristic size as dependent on the nodule size (as discussed above [0044]) with using also the texture analysis for providing the classification of the perinodular zone in view of the nodule using a set of pre-classified nodules or nodule images to match the textures and the size of the nodule ([0051]) for the proper classification of the nodule reading therefore on the setting unit uses, for setting the decision boundary, a value determined in advance such that the extraction accuracy of the region of the desired structure is high, in the plurality of images collected in advance, including a pulmonary nodule having a size that is substantially same as the size of the pulmonary nodule region drawn in the image as claimed. 

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi et al. (USPN 20170035381 A1; Pub.Date 02/09/2017; Fil.Date 08/02/2016) in view of Masumoto (USPN 20150187118 A1; Pub.Date 2015-07-02; Fil.Date 2015-03-11),  Wang et al. (2011 Clinical Imaging 35 184-192; Pub.Date 2011) and Shigeharu et al. (JP 2009-273771 A; Pub.Date 11/26/2009; Fil.Date 05/16/2008) as applied to claim 1 and further in view of and further in view of Yim et al. (2005 CIARP 2005 LNCS 3773:654-662; Pub.Date 2005).
Madabhushi, Masumoto, Wang, Shigeharu teach a system as set forth above.
Regarding claim 5, Madabhushi, Masumoto, Wang, Shigeharu do not specifically teach a third extraction unit that extracts a region of a trachea drawn in the image, wherein the setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the trachea region extracted by the third extraction unit as in claim 5.
However, Yim teaches within the same field of endeavor for image analysis of CT images of lungs (Title and abstract) the extraction of the main airways including the trachea from the lung CT images in order to analyze the lung tissue (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step”).  Yim teaches the common practice of segmenting out the airways and trachea from the images in order to image only the pulmonary tissues (abstract Fig.5 and Fig.6).  Yim teaches the extraction of the trachea from the lung CT images (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step” and Fig.5 and Fig.6). Additionally, Madabhushi teaches the automatic removal of the air tissue from the image with the perinodular region and boundary ([0045] “For example, pixels representing air, which has an HU value of approximately -1000, may be removed from the image”).  Therefore, the combination Yim and Madabhushi teaches the removal of the airways and trachea also a concept of where the decision boundary should be arranged with for setting a region for decision not including the trachea since Yim teaches the removal of the trachea to define regions of interest related to the lungs, reading on, a third extraction step removing automatically the trachea having the pulmonary nodule as being exterior from the trachea and therefore defining the decision boundary in between the pulmonary nodule and the removed trachea.  Therefore Yim teaches a third extraction  that extracts a region of a trachea drawn in the image wherein a setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the trachea region extracted by the third extraction unit as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi, Masumoto, Wang and Shigeharu such that the apparatus further comprises: a third extraction unit that extracts a region of a trachea drawn in the image, wherein the setting unit sets the decision boundary to be between the pulmonary nodule region extracted by the first extraction unit and the trachea region extracted by the third extraction unit, since one of ordinary skill in the art would recognize that segmenting and extracting the tranchea from lung CT images was known in the art as taught by Yim and since removing trachea as air tissue from the decision region was also known in the art as taught by Madabhushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yim, Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to initially limit the detection of pulmonary nodules to nodules within the lungs, as suggested by Yim (p.655 2nd ¶ “our segmentation method extracts pulmonary structures accurately and automatically. Accurate and automatic segmentation would be more useful for clinical applications of pulmonary nodule detection, pulmonary embolism and emphysema analysis”).

Regarding independent claim 16, all limitations of claim 16 are included within the limitations of claim 1 and claim 5.  Madabushi, Masumoto, Wang, Shigeharu and Yim teach claim 1 and 5.
Madabhushi teaches an image processing apparatus (Title and abstract apparatus for classifying region of tissue from image, and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]) comprising: at least one memory ([0027] “algorithms and symbolic representations of operations on data bits within a memory”); and at least one processor functioning by executing instructions stored in the at least one memory as the following units (([0027] “algorithms and symbolic representations of operations on data bits within a memory” and Fig.9 and [0089] computer 900 with processor 910 for processing image with also a computer-readable storage medium for storing and executing instructions [0077]): a first extraction unit that extracts a region of a pulmonary nodule drawn in an image (Fig.1 and [0032] step 130 performed by the computer 900 for extracting the nodule and boundary from the lung region “The nodule boundary may be extracted from the image. The nodule may be automatically segmented by distinguishing nodule tissue within the image from the background of the image. In one embodiment, the nodule tissue may be automatically distinguished”, and Fig.3 nodule identified as 310 with boundary 320); a second extraction unit that extracts a region of a structure drawn in the image (Fig.1 [0046] step 150 performed by the computer 900 for “generating segmented vasculature”);
Madabushi does not specifically teach a third extraction unit that extracts a second region drawn in the image, the second region being different from the pulmonary nodule region and the region of the structure; a setting unit that sets a decision boundary between the pulmonary nodule region extracted by the first extraction unit and the second region extracted by the third extraction unit, wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary, a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region and (ii) the decision boundary; and an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both (i) the at least one of the pulmonary nodule region or the extension region and (ii) the decision boundary as in claim 16.
However, Yim teaches within the same field of endeavor for image analysis of CT images of lungs (Title and abstract) the extraction of the main airways including the trachea from the lung CT images in order to analyze the lung tissue (p.657 last ¶ “the airway extraction step segments trachea and large airways by 3D region growing based on partitioning and subtracts the results from the results of lung separation step”) therefore a third extraction that extracts a second region drawn in the image, such as the trachea, therefore the second region being different from the pulmonary nodule region and the region of the structure, reading on a third extraction unit that extracts a region of a trachea as second region drawn in the image, the second region being different from the pulmonary nodule region and the region of the structure. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi, such that the apparatus further comprises: a third extraction unit that extracts a region of a trachea as second region drawn in the image, the second region being different from the pulmonary nodule region and the region of the structure, since one of ordinary skill in the art would recognize that segmenting and extracting the tranchea from lung CT images was known in the art as taught by Yim and since removing trachea as air tissue from the analysis region outside the lung region was also known in the art as taught by Madabhushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yim and Madabhushi teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to initially limit the detection of pulmonary nodules to nodules within the lungs, as suggested by Yim (p.655 2nd ¶ “our segmentation method extracts pulmonary structures accurately and automatically. Accurate and automatic segmentation would be more useful for clinical applications of pulmonary nodule detection, pulmonary embolism and emphysema analysis”).
Madabushi and Yim do not specifically teach a setting unit that sets a decision boundary between the pulmonary nodule region extracted by the first extraction unit and the second region extracted by the third extraction unit, wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary, a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region and (ii) the decision boundary; and an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both (i) the at least one of the pulmonary nodule region or the extension region and (ii) the decision boundary as in claim 16.
However, Masumoto teaches within the same field of endeavor of locating lung nodule within regions of the lung (Title and abstract) between the pulmonary nodule region extracted by the first extraction unit and the second region extracted by the third extraction unit (in abstract acquiring 3D images wherein [0041] “The structure extraction unit 14 extracts a body surface region, a lung region, a bronchus, and a pulmonary nodule from a three-dimensional image V0 of a chest, as structures... The extracted lung region is then separated into five lobes: a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe and a left lower lobe” teaching the setting of lung field region surface “body surface region” such as any lung lobe with a nodule being extracted, [0044] “Methods for extracting pulmonary nodules as described in Y. Li et al., ..., C. Schneider et al., and the like may be applied” and the corresponding bronchus structure [0042] “A method for extracting the bronchus may be a method in which an assembly of pixels within the bronchus region is extracted by the region expanding method, and thinning processing is conducted on the extracted bronchus region” with the determination of the position of the lung nodule within one lobe as in Fig. 6 and [0059] “displays the labels of the anatomical nomenclature B1 through B3 added to the bronchus and the label of the observation added to a pulmonary nodule which has been found in the bronchus” therefore setting a decision boundary defined by the surface of the lung lobe including the nodule as being at a position away from the nodule region by a distance determined on the size of the nodule as being within the nodule (the distance nodule surface and lobe surface depends on the size of the nodule) and since the lung nodule is within the corresponding lobe, the distance is based on the position of the nodule relative to the surface of the corresponding lobe therefore based on at least one of a lung field region (corresponding lung lobe) and a region of trachea (due to the relative position of the lobe relative to the trachea)). 
Masumoto further teaches implicitly wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary since the nature of the lung presents at least the bronchi/bronchial tube from the trachea crossing the surface of the corresponding lung lobe to expand within the lobe as part of the bronchus tree.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi and Yim with such that the apparatus further comprises: between the pulmonary nodule region extracted by the first extraction unit and the second region extracted by the third extraction unit and wherein the setting unit sets a range in which a bronchial tube runs in a whole circumference of a figure surrounding the pulmonary nodule as the decision boundary, since one of ordinary skill in the art would recognize that extracting a lung lobe from the whole lung for positioning a pulmonary nodule within that lung lobe defined as a decision region for further analysis was known in the art as taught by Masumoto and since the boundary of that lung lobe would implicitly define a range of distance between the surfaces of the lung lobe and of the lung module, which would also depend on the relative position of the nodule within the lung lobe and since by nature of the lobe implicitly define the bronchi exiting the trachea and entering the lobe through the lobe surface.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Masumoto teach the use of imaging for localizing the lung nodules for potential diagnosis of lung tumors. The motivation would have been to provide rendering images of the lung nodule within its corresponding lung lobe and bronchus tree position as being labelled within the lobe for visualization and diagnosis, as suggested by Masumoto (Fig. 6).
Madabhushi, Yim and Masumoto do not specifically teach a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both a region related to the pulmonary nodule region and the decision boundary and an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both the region related to the pulmonary nodule region and the decision boundary in the structure region extracted by the second extraction unit as in claim 1.
However, Wang teaches within the same field of endeavor of lung imaging with CT (Title and abstract) the characterization of pulmonary nodules as lung tumors with patterns observed with contacts as nodule-bronchi, nodule-pulmonary artery and nodule-pulmonary vein (abstract “demonstrating the patterns of the tumor–bronchi (Br), tumor–pulmonary artery (PA) and tumor–pulmonary vein (PV) relationship. Five subtypes were identified: Type1 (Br1, PA1 and PV1), Br, PA, or PV was erupted at the edge of nodule; Type2 (Br2, PA2, and PV2), erupted at the center of nodule; Type3 (Br3, PA3 and PV3), penetrated through the nodule; Type4, (Br4, PA4 and PV4), contacting the nodule but stretched or encased; Type5 (Br5, PA5, and PV5), contacting the nodule but smoothly compressed”) with the imaging technique multidetector CT (abstract “MDCT can demonstrate and subtype relationships among peripheral lung cancer and the bronchi, pulmonary arteries and pulmonary veins”) configured to characterize the tumors as imaged with the surrounding bronchi, arteries and veins; therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchus tree including the pulmonary vein and pulmonary artery as structure region in contact with the nodule as taught by Wang and acquire only the region being within the corresponding lung lobe as taught by Masumoto. The examiner notes that Madabhushi teaches also a logic to define and extract blood vessels having imaging characteristics such as tortuosity to allow for the diagnosis of the nodule (Fig. 5 and Fig.6 and for clarification [0049] “The tortuosity features describe vessels associated with the nodule” and [0051] “The classification may be based, at least in part, on the set of perinodular texture features or the probability” with [0019] “The tortuosity features may be associated with the vasculature detected in the perinodular region or zone.”) therefore with the necessity to analyze the local vascularity surrounding the nodule to perform a more complete diagnosis according to Wang therefore teaching the local vascular system as part of the structure region. Therefore, Wang teaches using an implicit processor from CT imaging apparatus defining the region structure combining the bronchus tree and the vascular system (pulmonary vein and pulmonary artery) within at least the corresponding lung lobe as including the lung nodule to analyze the region structure contacting or not to classify the nature of the lung nodule therefore teaching a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region and (ii) the decision boundary as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi, Yim and Masumoto such that the apparatus further comprises: a decision unit that decides whether or not the structure region extracted by the second extraction unit contacts with both (i) at least one of the pulmonary nodule region or an extension region obtained by expanding the pulmonary nodule region and (ii) the decision boundary, since one of ordinary skill in the art would recognize that imaging and characterizing the pulmonary nodules in contact with the surrounding bronchi, arteries and veins as lung tumors was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the evaluation of the nature of peripheral lung cancer, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included”).
Additionally, as discussed above Madabhushi teaches the imaging of the vascular environment of the pulmonary nodule as a step for segmenting the vascular environment in contact with the nodule within the perinodular boundary (Figs. 5-6 and [0046] “The segmented vasculature may be a three-dimensional (3D) segmented vasculature segmented from the perinodular zone” as an option and [0041] “a set of morphological operations, including erosion and closing operations, may be employed to filter objects associated with vessel-connected nodules”, [0056] “to isolate vessel-connected nodules”), with additionally, Shigeharu teaching within the same field of endeavor of image processor for processing image (Title and abstract and p.4 4th ¶ “The image generator 26 generates CT image data based on the volume data.”) the identification of blood vessels or bronchi (Fig.11 HR  as bronchi or blood vessel (p.13 6th ¶ “non-nodule region HR ′ derived from a long and long blood vessel or bronchus is connected. As shown in FIG. 19, when a blood vessel or bronchus is long and long, the shape of the blood vessel or bronchi remains even by erosion processing” in contact and being selected as in Fig. 10) therefore in combination with the teaching of Wang, it would have been obvious to consider the bronchi, arteries and veins as structure region in contact with the nodule and acquire only the region being within the perinodular boundary as taught by Madabhushi for diagnosis (abstract and [0022] for classification of the nodules in view of the structures within the perinodular zone and Figs. 5-6), since any blood vessel in contact/connected with the nodule would be connected to the pulmonary artery or the pulmonary vein and any bronchus in contact/connected with the nodule would be connected to a main airway directed to the trachea therefore any blood vessel or bronchus in contact with the nodule would being in contact with that perinodular boundary surrounding the nodule in 3D, therefore acquiring the perinodular zone with the bronchus, arteries and veins in contact with the nodule and the pulmonary nodule itself for characterizing the subtype of lung tumors associated with the bronchi, arteries and veins as taught by Madabhushi, therefore reading on an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both (i) the at least one of the pulmonary nodule region or the extension region and (ii) the decision boundary.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Madabhushi, Yim, Masumoto and Wang such that the apparatus further comprises:  an acquisition unit that acquires, as a region of a desired structure, the structure region decided by the decision unit to contact with both (i) the at least one of the pulmonary nodule region or the extension region and (ii) the decision boundary, since one of ordinary skill in the art would recognize that acquiring and segmenting the surrounding bronchi, arteries and veins of pulmonary nodules as a structure region within the considered lung lobe being in contact with the nodule and in contact with the boundary of the lung lobe to characterize these nodules as different subtypes of lung tumors was known in the art as taught by Masumoto,  Madabhushi and Wang, and Shigeharu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Wang teach the use of CT imaging for the diagnosis of lung tumors. The motivation would have been to improve the diagnostic evaluation of the nature of peripheral lung cancer when using multidetector CT imaging, as suggested by Wang (p.184 col.2 “for further evaluation of the nature of peripheral lung cancers, the relationship between the pulmonary arteries, pulmonary veins, and the cancer should be included should be included besides its morphology, enhancement pattern, and cancer–bronchi correlation. To the best of our knowledge, few studies investigated the relationship among peripheral lung cancer, the pulmonary vessels, and the bronchi using MDCT”).
Allowable Subject Matter
Regarding claim 18, no prior art was found defining a region or area with a boundary as decision boundary partly surrounding the lung nodule and not including any direction from the trachea to the nodule. The prior art of record at most teaches presenting regions of interest or surface of interest defined as a closed volume or surface around the nodule to assess the presence and contact of the vascular or bronchi structure with the nodule.
Therefore no prior art was found to combine with the references of record (including the references relied upon for rejecting claim 1 under 35 U.S.C. 103). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793